DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 and 2 are pending in this application.  Claim 1 is rejected in this Office action.  Claim 2 is withdrawn from consideration.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over CN 107183738 in view of CN 108523148 for the reasons set forth in rejecting the claim in the last Office action.  The amendments to the claim are not seen to influence the conclusion of unpatentability previously set forth.
CN 107183738 teaches a chestnut dehulling process and specifically teaches that the dehulling method comprises: a pressure heating step of pressure heating the inside of the apparatus to a prescribed pressure heating state; after the pressurized heating step, the apparatus is depressurized to a predetermined pressure state (see entire translation).
The claim differs as to a first decompression step.
CN 108523148 teaches a fruit dehulling apparatus and a hull seed separator.  The device preferably utilizes a negative pressure device to generate negative pressure inside the device prior to heating the fruit, so as to promote the flow of the gas stream in the subsequent heating step, rapid and uniform heating is achieved.  CN 108523148 provides motivation for a person skilled in the art to use a pressure reduction process to promote rapid uniform diffusion of gas flow in subsequent heating processes (see entire translation).
It would have been obvious to one of ordinary skill in the art to include a first depressurization step as taught by CN 108523148 in that of CN 107183738 because a depressurization step is conventional and serves to promote flow and uniform heating.

US 7615243 is cited as of interest to the claimed invention.

Response to Arguments
Applicant's arguments filed May 27, 2022 have been fully considered but they are not persuasive. 
Applicant argues that the prior art does not teach the claimed pressure and that the references are not combinable.
As set forth above,  CN 107183738 teaches a chestnut dehulling process and specifically teaches that the dehulling method comprises: a pressure heating step of pressure heating the inside of the apparatus to a prescribed pressure heating state; after the pressurized heating step, the apparatus is depressurized to a predetermined pressure state.  CN 108523148 teaches a fruit dehulling apparatus and a hull seed separator.  The device preferably utilizes a negative pressure device to generate negative pressure inside the device prior to heating the fruit, so as to promote the flow of the gas stream in the subsequent heating step, rapid and uniform heating is achieved.  CN 108523148 provides motivation for a person skilled in the art to use a pressure reduction process to promote rapid uniform diffusion of gas flow in subsequent heating processes (see entire translation).
The prior art teaches pressure heating and the use of negative pressure to improve the dehulling process.  Applicant’s claims do not define over that of the prior art.
In the absence of a showing of unexpected results, Applicant is using known component and process steps for their known function to obtain no more than expected results.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the references are directed to dehulling.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE A WONG whose telephone number is (571)272-1411. The examiner can normally be reached Tuesday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571) 272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LESLIE A WONG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        
LAW
July 12, 2022